Citation Nr: 1037596	
Decision Date: 10/05/10    Archive Date: 10/12/10

DOCKET NO.  06-32 107	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New 
York


THE ISSUES

1.  Whether new and material evidence has been received in order 
to reopen a claim of service connection for an acquired 
psychiatric disorder, to exclude posttraumatic stress disorder 
(PTSD).

2.  Whether new and material evidence has been received in order 
to reopen a claim of service connection for diabetes mellitus.

3.  Entitlement to service connection for PTSD.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel

INTRODUCTION

The Veteran had active duty service from February 1981 to 
February 1984.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2005 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO).

The Board notes that the Veteran's notice of disagreement did not 
mention her diabetes mellitus.  However, the September 2006 
statement of the case listed diabetes mellitus as one of the 
issues on appeal.  The statement of the case, however, did not 
adjudicate that issue at that time.  In her timely filed 
Substantive Appeal, the Veteran specifically addressed her 
diabetes mellitus claim, expressing a desire to appeal that 
decision.  Since the diabetes issue was listed on the statement 
of the case and the Veteran could likely have believed that she 
had initiated the appeal process as to that claim, and she filed 
a timely Substantive Appeal, the Board finds that it has 
jurisdiction over that issue.  See 38 C.F.R. § 20.200 (2009).

Additionally, in Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008), 
the United States Court of Appeals for the Federal Circuit held 
that the "factual basis" of a claim for service connection is the 
Veteran's disease or injury, rather than the symptoms of that 
disease or injury.  Moreover, a properly diagnosed disease or 
injury cannot be considered on the same factual basis as a 
distinctly diagnosed disease or injury.  As a consequence, for 
purposes of 38 U.S.C.A. § 7104(b), claims which are based upon 
distinctly and properly diagnosed diseases or injuries must be 
considered separate and distinct claims.  This is to say that a 
claim for one diagnosed disease or injury cannot be prejudiced by 
a prior claim for a different diagnosed disease or injury.  
Rather, the two claims must be considered independently because 
they rest on different factual bases.

The Board notes that, in this case, the Veteran was initially 
denied service connection for a "mental illness diagnosed as 
bipolar disorder" in January 2002.  She did not appeal that 
decision.  She filed her claim for PTSD in May 2004.  However, a 
claim for PTSD is to be construed as a claim for any psychiatric 
disorder.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  
Moreover, since PTSD requires a different "factual basis" and 
has its own specific regulations regarding service connection, 
particularly for military sexual trauma (MST), the Board has re-
characterized the issues as above.  

The underlying issues of service connection for an acquired 
psychiatric disorder, including PTSD, and of service connection 
for diabetes mellitus are addressed in the REMAND portion of the 
decision below.  These issues are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The unappealed January 2002 rating decision, which denied 
service connection for a mental illness diagnosed as bipolar 
disorder, is final.

2.  The evidence received since January 2002 is neither 
cumulative nor redundant, relates to unestablished facts 
necessary to substantiate the claim for a mental disorder, and 
raises a reasonable possibility of substantiating the claim.

3.  The unappealed January 2002 rating decision, which denied 
service connection for diabetes mellitus, is final.

4.  The evidence received since January 2002 is neither 
cumulative nor redundant, relates to unestablished facts 
necessary to substantiate the claim, and raises a reasonable 
possibility of substantiating the claim for service connection 
for diabetes mellitus.


CONCLUSIONS OF LAW

1.  New and material evidence has been received, and the claim of 
entitlement to service connection for an acquired psychiatric 
disorder, to exclude PTSD, is reopened. 38 U.S.C.A. §§ 5108, 7105 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.156 (2009).

2.  New and material evidence has been received, and the claim of 
entitlement to service connection for diabetes mellitus is 
reopened. 38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2009); 38 
C.F.R. § 3.156 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans' Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2009)) defines VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the implementation of 
the VCAA are codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2009).

In this case, the Board favorably finds that new and material 
evidence has been received to reopen the claims of service 
connection for an acquired psychiatric disorder, to exclude PTSD, 
and for diabetes mellitus.  Moreover, the underlying service 
connection claims are being remanded for additional development.  
Accordingly, no adverse action is being taken in the instant 
decision and thus no further discussion of VCAA compliance is 
required at this time.

Analysis

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2009).  
Evidence of continuity of symptomatology from the time of service 
until the present is required where the chronicity of a condition 
manifested during service either has not been established or 
might reasonably be questioned.  38 C.F.R. § 3.303(b) (2009).  
Regulations also provide that service connection may be granted 
for any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d) (2009).

In general, in order to prevail on the issue of service 
connection there must be medical evidence of a current 
disability; medical evidence, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease or 
injury; and competent evidence of a nexus between an in-service 
injury or disease and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999); see also Barr v. Nicholson, 
21 Vet. App. 303 (2007); Pond v. West, 12 Vet App. 341, 346 
(1999).

Moreover, where a veteran served continuously for ninety (90) 
days or more during a period of war, or during peacetime service 
after December 31, 1946, and psychoses or diabetes becomes 
manifest to a degree of 10 percent within one year from date of 
termination of such service, such disease shall be presumed to 
have been incurred in service, even though there is no evidence 
of such disease during the period of service.  This presumption 
is rebuttable by affirmative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 
3.307, 3.309 (2009).

A decision of the RO becomes final and is not subject to revision 
on the same factual basis unless a notice of disagreement is 
filed within one year of the notice of the decision.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2009).  If a 
claim of entitlement to service connection has been previously 
denied and that decision became final, the claim can be reopened 
and reconsidered only if new and material evidence is presented 
with respect to that claim.  38 U.S.C.A. § 5108 (West 2002); see 
Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

VA must review all of the evidence submitted since the last final 
rating decision in order to determine whether the claim may be 
reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  
For purposes of determining whether new and material evidence has 
been received to reopen a finally adjudicated claim, the recently 
submitted evidence will be presumed credible.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

New evidence means existing evidence not previously submitted to 
agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2009).  However, new evidence can 
be sufficient to reopen a claim if it contributes to a more 
complete picture of the circumstances surrounding the origin of a 
veteran's disability, even where it may not convince the Board to 
grant the claim. Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

The Board has reviewed all of the evidence in the Veteran's 
claims file.  Although there is an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the Veteran or 
obtained on her behalf be discussed in detail.  Rather, the 
analysis below will focus specifically on what evidence is needed 
to substantiate the claim and what the evidence in the claims 
file shows, or fails to show, with respect to the claim.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

Claim to Reopen Service Connection for an Acquired Psychiatric 
Disorder, to exclude PTSD

In this case, the claim of service connection for a mental 
illness diagnosed as bipolar disorder was denied in a January 
2002 rating decision, and the Veteran was notified of that 
decision during that same month.  She did not file a notice of 
disagreement within one year of that decision.  Accordingly, that 
January 2002 rating decision is final.  See 38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2009).  Therefore, new 
and material evidence is required to reopen the claim, regardless 
of how the RO characterized the issue.  See 38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156; Jackson v. Principi, 265 F. 3d 
1366 (Fed. Cir. 2001).

In the January 2002 rating decision, the Veteran was denied 
service connection because the evidence did not demonstrate that 
the Veteran's mental disorder was either incurred in or caused by 
service.  Thus, the evidence received since that time should 
directly relate to those facts in order to be considered new and 
material evidence.  The Board finds that such new and material 
evidence has been received in this case.

In her October 2006 Substantive Appeal, the Veteran indicated 
that she has experienced psychiatric symptoms since service.  
Moreover, records from throughout the appeal period indicate that 
the Veteran has had three suicide attempts, twice in 1984 and 
once in 1986.  

The above evidence indicates continuity of symptomatology since 
service, and presents the possibility of a diagnosis of a 
psychiatric disorder within one year of the Veteran's discharge 
from service.  As such, this evidence is neither cumulative or 
redundant, relates to unestablished facts necessary to 
substantiate the claim, and raises a reasonable possibility of 
substantiating the claim for service connection for an acquired 
psychiatric disorder, to exclude PTSD.

Accordingly, the Board finds that the evidence received since 
January 2002 is new and material evidence, and the Veteran's 
claim of service connection for an acquired psychiatric disorder, 
to exclude PTSD, is reopened.  See 38 C.F.R. § 3.156(a).  In 
reaching this conclusion, the benefit of the doubt doctrine has 
been appropriately applied. See 38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Claim to Reopen Service Connection for Diabetes Mellitus

In this case, the claim of service connection for diabetes 
mellitus was denied in a January 2002 rating decision, and the 
Veteran was notified of that decision during that same month.  
She did not file a notice of disagreement within one year of that 
decision.  Accordingly, that January 2002 rating decision is 
final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 
20.1103 (2009).  Therefore, new and material evidence is needed 
to reopen the claim, regardless of how the RO characterized the 
issue.  See 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156; 
Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001).

In the January 2002 rating decision, the Veteran was denied 
service connection because the evidence did not demonstrate that 
the Veteran's diabetes mellitus was either incurred in or caused 
by service, or diagnosed within a compensable degree within one 
year of service.  Thus, the evidence received since that time 
should directly relate to those facts in order to be considered 
new and material evidence.  The Board finds that such new and 
material evidence has been received in this case.

In her October 2006 Substantive Appeal, the Veteran indicated 
that she has had her diabetic condition since service, 
specifically stating that "for 23 years [she has had] pain 
everywhere from head to toe."  Such statements by the Veteran 
relate directly to continuity of symptomatology since service.  
On the basis of these statements, the Board finds that such 
evidence is neither cumulative nor redundant, relates to 
unestablished facts necessary to substantiate the claim, and 
raises a reasonable possibility of substantiating the claim for 
service connection for diabetes mellitus.

Accordingly, the Board finds that the evidence received since 
January 2002 is new and material`, and the Veteran's claim for 
service connection for diabetes mellitus is reopened.  See 38 
C.F.R. § 3.156(a).  In reaching this conclusion, the benefit of 
the doubt doctrine has been appropriately applied. See 38 
U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

New and material evidence having been received, the claim of 
service connection for an acquired psychiatric disorder, to 
exclude PTSD, is reopened, and to that extent only is the appeal 
granted.

New and material evidence having been received, the claim of 
service connection for diabetes mellitus is reopened, and to that 
extent only is the appeal granted.


REMAND

During the appeal period, the Veteran has indicated that she 
applied for and receives Social Security Administration (SSA) 
disability benefits.  In a May 2010 VA treatment note, the VA 
doctor indicated that these benefits were for a psychiatric 
disorder.  The SSA decision and underlying medical records are 
not of record, however.  Thus, the Board finds that it is unclear 
whether the Veteran's disability benefits were awarded solely on 
her psychiatric condition, or whether such records may 
potentially have information regarding the Veteran's claim for 
diabetes.  Given that those SSA records may potentially be 
relevant to both of the Veteran's claims on appeal, efforts to 
obtain the relevant SSA records should be made on remand.  See 
Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir., Jan. 4, 2010); 
see also Baker v. West, 11 Vet. App. 163, 169 (1998).

Moreover, several VA treatment records indicate that the Veteran 
attempted suicide in 1984 and 1986.  It appears that she twice 
attempted to slit her wrists and required stitches, and once 
attempted to overdose on pills and had her stomach pumped.  
Treatment records from these hospitalization treatments are not 
in the record and it does not appear that an attempt to obtain 
these records has been made.  Therefore, on remand, attempts to 
obtain these relevant records should be made.  See 38 U.S.C.A. § 
5103A(b) (West 2002); 38 C.F.R. § 3.159(c) (2009).

Ongoing medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 
611 (1992) (VA medical records are in constructive possession of 
the agency, and must be obtained if the material could be 
determinative of the claim).



Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran relevant notice on how 
to substantiate her claims of service 
connection for an acquired psychiatric 
disorder, to include PTSD, and diabetes 
mellitus.  Such notice should be compliant 
with Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), as well as the notice 
requirements specific for claims for PTSD 
based on military sexual trauma as outlined 
in 38 C.F.R. § 3.304(f) (2009).

2.  Obtain any relevant outstanding VA 
treatment records since May 2010 from the 
Lyons VA Domiciliary, or any other VA medical 
facility that the Veteran may have been 
treated at since that time, and associate 
them with the claims file.

3.  Obtain from the Social Security 
Administration the records pertinent to the 
Veteran's claim for Social Security 
disability benefits as well as the medical 
records relied upon in considering that 
claim.  Any negative search should be noted 
in the record and communicated to the 
Veteran.

4.  Ask the Veteran where she was treated for 
any suicide attempts in 1984 and 1986, as 
well as any additional private treatment she 
may have received for her psychiatric 
condition since discharge from service.  
After obtaining any necessary medical 
information release forms, VA should attempt 
to obtain the identified treatment records 
and associate them with the claims file.  If 
VA is unable to obtain any identified 
records, the Veteran should be so informed so 
that she may attempt to obtain those records 
on her own behalf.

5.  Following the above development, the 
RO/AMC should review the claims file and 
readjudicate the Veteran's claims of service 
connection for an acquired psychiatric 
disorder, to include PTSD, and diabetes 
mellitus.  If the benefits sought on appeal 
remains denied, the Veteran and her 
representative, if any, should be furnished a 
supplemental statement of the case and given 
the opportunity to respond thereto before the 
case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
ERIC S. LEBOFF 
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


